AMENDMENT NO. 1
TO THE
AGREEMENT AND PLAN OF MERGER
______________

 

This AMENDMENT NO. 1 (this “Amendment”), dated as of December 28, 2012, to the
Agreement and Plan of Merger, dated as of August 6, 2012 (the “Merger
Agreement”), is by and among Lone Wolf, Inc., a California corporation (the
“Company”); Eric Rice and DFM Agency, LLC (the “Principal Shareholders”), and
Eric Rice in his capacity as the Shareholders’ Representative (the
“Shareholders’ Representative”); Mimvi, Inc., a Nevada corporation (the
“Parent”); and Wolf Acquisition Corporation, a California corporation (the
“Merger Sub”).

 

WHEREAS, Section 11.1 of the Merger Agreement provides for the amendment of the
Merger Agreement in accordance with the terms set forth therein; and

 

WHEREAS, the parties hereto desire to amend the Merger Agreement as set forth
below.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein and for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, and intending to be legally
bound hereby, the parties hereto do hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1 Definitions; References. Unless otherwise specifically defined
herein, each term used herein shall have the meaning assigned to such term in
the Merger Agreement. Each reference to “herein,” “hereunder,” “hereby” and
“this Agreement” shall, from and after the date hereof, refer to the Merger
Agreement as amended by this Amendment.

 

ARTICLE II
AMENDMENTS TO MERGER AGREEMENT

 

Section 2.1 Article I. (Definitions). Article I of the Merger Agreement is
hereby amended by deleting the following definitions and replacing it with the
following:

 

““Escrow Shares” means Two Hundred Thousand (200,000) shares of the Parent’s
Common Stock which comprises a portion of the Closing Date Merger Consideration
Shares to which the Shareholders are entitled pursuant to Schedule 2.5(a), and
with respect to each Principal Shareholder, means such Principal Shareholder’s
pro rata portion of the Escrow Shares based on the number of shares of Company
Stock owned by such Principal Shareholder as a percentage of the Company Stock
owned by all of the Principal Shareholders.

 

“Key Employee” (intentionally omitted)

 

 

 

 

“Key Employee Employment Agreement” (intentionally omitted)”

 

Section 2.2 Section 2.5 (Merger Consideration). Section 2.5 of the Merger
Agreement is hereby amended by deleting it in its entirety and replacing it with
the following:

 

“2.5 Merger Consideration. The aggregate merger consideration (the “Merger
Consideration”) due with respect to the securities of the Company shall consist
of 850,000 shares of Parent Common Stock.

 

(a) Closing Date Merger Consideration Shares. That portion of the Merger
Consideration payable to the Shareholders at the Effective Time of the Merger
shall be the sum of (i) 850,000 shares of Parent Common Stock, minus (ii) a
number of shares of Parent Common Stock issued in payment of Shareholders’
Transaction Expenses, minus (iii) the Escrow Shares (the “Closing Date Merger
Consideration Shares”).

 

(b) Shareholders Entitled to Receive Merger Consideration. The Merger
Consideration shall be allocated and paid in accordance with the Closing Date
Payment Schedule (defined below) and the provisions of this Article II. The
Company and the Principal Shareholders warrant that no Person has any other
rights to any portion of the Merger Consideration except as set forth in the
Closing Date Payment Schedule.”

 

Section 2.3 Section 3.2 (Conditions to Obligations of Parent and Merger Sub).
Section 3.2 of the Merger Agreement is hereby amended by deleting subparagraph
(l) it in its entirety.

 

Section 2.4 Section 8.4 (New Employment Arrangements). Section 8.4 of the Merger
Agreement is hereby amended by deleting it in its entirety and replacing it with
the following:

 

“Section 8.4. New Employment Arrangements. The Parent shall offer employment by
Parent to Eric Rice with the title of Chief Revenue Officer and on the terms and
conditions agreed to between Eric Rice and Parent. The Parent shall offer each
of the Company’s consultants listed on Schedule 8.4, each pursuant to an
employment agreement or offer letter in form and substance mutually agreed to by
the Parent and such employee. Such employment offers will include stock option
grants in amounts determined by Parent and subject to the approval of the
Parent’s Board of Directors. Parent will recommend to the Parent’s Board of
Directors that the stock options be subject to the following vesting schedule;
50% of the shares underlying the stock option will be exercisable upon grant and
the remaining 50% shall become exercisable over the following two years with 25%
of the remaining shares vesting on the anniversary date of grant. The exercise
price of the options will be the closing price on the grant date.”

 

Section 2.5 Section 8.6 (Appointment of Director). Section 8.6 of the Merger
Agreement is hereby deleted in its entirety.”

  

-2-

 

 

ARTICLE III
MISCELLANEOUS

 

Section 3.1 No Further Amendment. Except as expressly amended hereby, the Merger
Agreement is in all respects ratified and confirmed and all the terms,
conditions, and provisions thereof shall remain in full force and effect. This
Amendment is limited precisely as written and shall not be deemed to be an
amendment to any other term or condition of the Merger Agreement or any of the
documents referred to therein.

 

Section 3.2 Effect of Amendment. This Amendment shall form a part of the Merger
Agreement for all purposes, and each party thereto and hereto shall be bound
hereby. From and after the execution of this Amendment by the parties hereto,
any reference to the Merger Agreement shall be deemed a reference to the Merger
Agreement as amended hereby.

 

Section 3.3 Governing Law. The parties hereto expressly agree that all the terms
and conditions hereof shall be governed by and construed and enforced in
accordance with, the laws of the State of California applicable to agreements
made and to be performed entirely therein.

 

Section 3.4 Separability Clause. In case any one or more of the provisions
contained in this Amendment should be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected, impaired, prejudiced or
disturbed thereby.

 

Section 3.5 Counterparts. This Amendment may be simultaneously executed in
several counterparts, and all such counterparts executed and delivered, each as
an original, shall constitute one and the same instrument.

 

Section 3.6 Headings. The descriptive headings of the several Articles and
Sections of this Amendment were formulated, used and inserted in this Amendment
for convenience only and shall not be deemed to affect the meaning or
construction of any of the provisions hereof.

 

[Signature Page Follows]

 

-3-

 

  

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
party hereto as of the date first above written.

 

PARENT:

 

MIMVI, INC.

  

By: /s/Michael Poutre Name: Michael Poutre Title: Chief Executive Officer

  

MERGER SUB:

 

WOLF ACQUISITION CORPORATION

  

By: /s/Michael Poutre Name: Michael Poutre Title: Chief Executive Officer

  

COMPANY:

 

LONE WOLF, INC.

 

By: /s/Eric Rice Name: Eric Rice Title: President and Chief Executive Officer

  

PRINCIPAL SHAREHOLDERS:   /s/Eric Rice ERIC RICE

  

DFM AGENCY, LLC

  

By: /s/David Mickelson Name: David Mickelson Title: Manager

  

SHAREHOLDERS’ REPRESENTATIVE:

  

/s/Eric Rice ERIC RICE

  

-4-

 

 

